Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants remarks regarding claims 22, 40 and 41:

    PNG
    media_image1.png
    299
    638
    media_image1.png
    Greyscale

	The examiner would like to thank the applicant for incorporating clarifying language into claims 22, 40 and 41. Although it is agreed by the examiner that Yamasaki or Gurovich doesn’t teach the amendment to the claims (for example: the receiver…to at least part of an outer peripheral edge of the device), the remarks made by the applicant regarding Gurovich are not convincing as there is no explanation as to why Gurovich doesn’t teach any other limitations. Although based on the amendments, a new grounds of rejection is posted in the office action below, it is requested that in any following correspondence, the applicant provides a proper explanation as to why the references don’t teach particular limitations of the claim. Based on the amendments made to the claims, these remarks are now moot under new grounds of rejections as taught by Shim in view of Gurovich as posted in the office action below.

Claim Objections
Claims 29, 42 and 43 are objected to because of the following informalities:  
Claim 29 states in line 2, “wholly cover a plurality of the outer peripheral edges”. This should read as “wholly cover a plurality of at least part of the outer peripheral edges”.
Claim 42 states in line 2, “confined to the outer peripheral edge”. This should read as “confined to at least part of the outer peripheral edge”. Appropriate correction is required.
Claim 43 states in line 3, “on the outer peripheral edge”. This should read as “on at least part of the outer peripheral edge”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	
Claim 36 states “The communication receiver of claim 22 further comprising at least one transmitter for transmitting the optical signals…and at least one handled or portable communications device”. Claim 36 depends on claim 22 which claims an optical wireless communications receiver. It is confusing to the examiner how the communications receiver itself comprises at least one transmitter to transmit the same optical signals that are received by the also part of the wireless communications receiver?
Allowable Subject Matter
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22, 30, 33, 35-37 and 39-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim (US 2018/0227051) in view of Gurovich (US 2012/0076509).
Regarding claim 22, Shim teaches an optical wireless communications receiver for a portable communications device (Fig. 9b shows portable device 100 comprising a receiver), the receiver being configured to receive optical signals on which communication data is encoded (paragraph [0184], The mobile terminal 100 may receive visible light from a single external light source 500 or a plurality of external light sources 510 and 520…), wherein: the receiver is comprised in or on or configured for mounting to at least part of an outer peripheral (paragraph [0188], lines 1-4, the sensor 142 maybe disposed on a side of the terminal 100…); the receiver comprises a plurality of optical receiver elements distributed around the receiver at different locations when the receiver is mounted on the device (Fig. 9a shows photodiode 911 and 912 distributed around the receiver 142); at least one of the optical receiver elements is configured to receive a different optical signal, or a different portion of an optical signal, received at the at least part of the outer peripheral edge of the device to at least one other of the optical receiver elements (Fig. 9a shows photodiode 911 receives light from 510 and photodiode 912 receives light from 520).
	Although Shim teaches the receiver with the multiple optical receiver elements, Shim doesn’t teach that the receiver comprises the plurality of receiver elements around the at least part of the outer peripheral 
Gurovich teaches an optical wireless communications receiver (Fig. 2, receiver 200) wherein the receiver comprises the plurality of receiver elements around the at least part of the outer peripheral (Fig. 2, optical receiver elements photodetectors 14 distributed all around in receiver array 200; paragraph [0031], lines 13-15, Photodetectors 14 may be arranged in a two-dimensional array as shown in Fig. 2) and that the receiver is configured to distinguish between received signals depending on which respective optical receiver element located at different locations on the edge of the device the respective signals are received by (paragraph [0032], Accordingly substantially all the wide angle field of view is covered by the aggregated narrow angle fields of view of photodetectors 14. Therefore when an optical communication transmission is received on a photodetector 14, it is possible to identify the direction from which the communication is coming and thus the transmitter position; paragraph [0038], Each of the plurality of channels may be independently addressable and mobile over the chip so that communication transmission may arrive from substantially any direction within the wide field of view covered by the receiver cells array 200. Each channel may have a respective location, gain, noise…).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the design of the receiver taught by Shim and incorporate the structure and functionality of the receiver as taught by Gurovich in order to enable support for multiple independent and fast channels simultaneously and thus may enable new applications (Gurovich: paragraph [0030]).
Regarding claim 30, Shim in view of Gurovich teaches the optical wireless communications receiver of claim 22, wherein Gurovich teaches the receiver elements are distributed over two or more sides or sections of the receiver and/or the corners or junctions there between such that the receiver elements are configured to receive the optical signals on at least two sides or edges and/or corners of the portable communications device in use (Fig. 2, optical receiver elements spread out on all sides of the receiver; paragraph [0032], Accordingly substantially all the wide angle field of view is covered by the aggregated narrow angle fields of view of photodetectors 14. Therefore when an optical communication transmission is received on a photodetector 14, it is possible to identify the direction from which the communication is coming and thus the transmitter position; paragraph [0038], Each of the plurality of channels may be independently addressable and mobile over the chip so that communication transmission may arrive from substantially any direction within the wide field of view covered by the receiver cells array 200. Each channel may have a respective location, gain, noise…).  
Regarding claim 33, Shim in view of Gurovich teaches the optical wireless communications receiver of claim 22, comprises or is configured to communicate with a signal processor (Gurovich: Fig. 1, processor 32), wherein the signal processor is configured to extract signals associated with individual transmitting devices (Gurovich: paragraph [0033]).
Regarding claim 35, Shim in view of Gurovich teaches the communications receiver of claim 22 wherein the communications receiver is in the form of a handheld and/or portable communications device (Shim: Fig. 9b, portable device 100).  
Regarding claim 36, Shim in view of Gurovich teaches the communications receiver of claim 22 further comprising at least one transmitter for transmitting the radiation signals on which communication data is encoded and at least one handheld and/or portable communications device for receiving at least one or each of the radiation signals (Shim: Fig. 9a and 9b shows transmitter 500 or 510/520 transmitting the signals and portable 100 receiving the signals).  
Regarding claim 37, Shim in view of Gurovich teaches the communications receiver of claim 22 further comprising a signal processor coupled to the optical wireless communications receiver (Gurovich: processor 32), the signal processor being configured to receive different signals, or portions of signals, from different optical receiver elements of the plurality of optical receiver elements of the optical wireless communications receiver (Gurovich: Fig. 1, dashed line optical input to 12 and solid line optical input to 12 shows different optical signals that are being received by different receiver elements 14; paragraph [0032], lines 1-3, each photodetector 14 may receive light from a respective narrow spatial angle. Therefore the wide angle of view of receive chip 100 is divided into multiple narrow angle fields of view each detected by a respective photodetector 14) and combining the received signals (paragraph [0034], lines 1-4, data received and/or collected by the receiver chip…).
Regarding claim 39, Shim in view of Gurovich teaches the communications receiver of claim 37 wherein Gurovich the plurality of optical receiver elements include optical receiver elements located on or associated with different sides or sections or corners of the receiver and/or on different edges or sides and/or corners of the outer peripheral edge of the device (Fig. 2, optical receiver elements spread out on all sides of the receiver; paragraph [0032], Accordingly substantially all the wide angle field of view is covered by the aggregated narrow angle fields of view of photodetectors 14. Therefore when an optical communication transmission is received on a photodetector 14, it is possible to identify the direction from which the communication is coming and thus the transmitter position; paragraph [0038], Each of the plurality of channels may be independently addressable and mobile over the chip so that communication transmission may arrive from substantially any direction within the wide field of view covered by the receiver cells array 200. Each channel may have a respective location, gain, noise…).
Regarding claim 40, Shim teaches a method of receiving communications data using an optical wireless communications receiver (Fig. 9b shows portable device 100 comprising a receiver), the optical wireless communications receiver comprising a plurality of optical receiver elements distributed around the receiver at different locations (Fig. 9a shows photodiode 911 and 912 distributed around the receiver 142) and the receiver is at an outer peripheral edge of a device (paragraph [0188], lines 1-4, the sensor 142 maybe disposed on a side of the terminal 100…) when the receiver is mounted on the device , the method comprising: receiving a different optical signal or a different data stream of an optical signal received at the outer peripheral edge of the device by at least one of the plurality of optical receiver elements of a receiver to an optical signal or data stream of an optical signal received at one or more other optical receiver elements of the plurality of optical receiver elements (Fig. 9a shows photodiode 911 receives light from 510 and photodiode 912 receives light from 520).
Although Shim teaches the receiver with the multiple optical receiver elements, Shim doesn’t teach that the receiver comprises the plurality of receiver elements around the at least part of the outer peripheral 
 Gurovich teaches an optical wireless communications receiver (Fig. 2, receiver 200) wherein the receiver comprises the plurality of receiver elements around the at least part of the outer peripheral (Fig. 2, optical receiver elements photodetectors 14 distributed all around in receiver array 200; paragraph [0031], lines 13-15, Photodetectors 14 may be arranged in a two-dimensional array as shown in Fig. 2) and that the receiver is configured to distinguish between received signals depending on which respective optical receiver element located at different locations on the edge of the device the respective signals are received by (paragraph [0032], Accordingly substantially all the wide angle field of view is covered by the aggregated narrow angle fields of view of photodetectors 14. Therefore when an optical communication transmission is received on a photodetector 14, it is possible to identify the direction from which the communication is coming and thus the transmitter position; paragraph [0038], Each of the plurality of channels may be independently addressable and mobile over the chip so that communication transmission may arrive from substantially any direction within the wide field of view covered by the receiver cells array 200. Each channel may have a respective location, gain, noise…).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the design of the receiver taught by Shim and incorporate the structure and functionality of the receiver as taught by Gurovich in order to enable support for multiple independent and fast channels simultaneously and thus may enable new applications (Gurovich: paragraph [0030]).
Regarding claim 41, Shim teaches a non-transient computer program product on a physical computer readable medium that, when run on at least one processor causes the at least one processer to receive different signals or different data streams or portions of signals from different optical receiver elements of a plurality of optical receiver elements Fig. 9a shows photodiode 911 receives light from 510 and photodiode 912 receives light from 520) of an optical wireless communications receiver that are distributed around the optical wireless communications receiver at different locations when the receiver is mounted on the device  (Fig. 9a shows photodiode 911 and 912 distributed around the receiver 142) and wherein at least one of the optical receiver elements is configured to receive a different optical signal, or a different portion of an optical signal, received at the outer peripheral edge of the device (paragraph [0188], lines 1-4, the sensor 142 maybe disposed on a side of the terminal 100…) to at least one other of the optical receiver elements (Fig. 9a shows photodiode 911 receives light from 510 and photodiode 912 receives light from 520). 
Although Shim teaches the receiver with the multiple optical receiver elements, Shim doesn’t teach that the receiver comprises the plurality of receiver elements around outer peripheral 
Gurovich teaches an optical wireless communications receiver (Fig. 2, receiver 200) wherein the receiver comprises the plurality of receiver elements around the at least part of the outer peripheral (Fig. 2, optical receiver elements photodetectors 14 distributed all around in receiver array 200; paragraph [0031], lines 13-15, Photodetectors 14 may be arranged in a two-dimensional array as shown in Fig. 2) and that the receiver is configured to distinguish between received signals depending on which respective optical receiver element located at different locations on the edge of the device the respective signals are received by (paragraph [0032], Accordingly substantially all the wide angle field of view is covered by the aggregated narrow angle fields of view of photodetectors 14. Therefore when an optical communication transmission is received on a photodetector 14, it is possible to identify the direction from which the communication is coming and thus the transmitter position; paragraph [0038], Each of the plurality of channels may be independently addressable and mobile over the chip so that communication transmission may arrive from substantially any direction within the wide field of view covered by the receiver cells array 200. Each channel may have a respective location, gain, noise…), and to combine the received signals (paragraph [0034], lines 1-4, data received and/or collected by the receiver chip…).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the design of the receiver taught by Shim and incorporate the structure and functionality of the receiver as taught by Gurovich in order to enable support for multiple independent and fast channels simultaneously and thus may enable new applications (Gurovich: paragraph [0030]).
Regarding claim 42, Shim in view of Gurovich teaches the optical wireless communications receiver of claim 22, wherein Shim teaches the receiver is substantially confined to the outer peripheral edge around a perimeter of the portable communication device leaving a majority of a front surface exposed and uncovered by the receiver (Shim: Fig. 9b, receiver comprising 142 is confined to the periphery of device 100 and leaves majority of the surface exposed).
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim (US 2018/0227051) in view of Gurovich (US 2012/0076509) in further view of Palmer (US 2016/0294472).
Regarding claim 24, Shim in view of Gurovich teaches the optical wireless communications receiver of claim 23, wherein the receiver is configured to combine signals from the plurality of optical receiver elements that receives the different optical signals (Shim: paragraph [0034], lines 1-4, data received and/or collected by the receiver chip…).
Shim in view of Gurovich doesn’t teach to selectively prioritize or adjust the contribution from selected receiver elements or groups of receiver elements or to selectively activate or deactivate selected receiver elements.  
Palmer also teaches a visible light system in which has the functionality to selectively activate or deactivate selected receiver elements (paragraph [0081], lines 10-20, detectors being configured to selectively activate and deactivate…).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the detectors taught by Shim in view of Gurovich and incorporate the functionality of selectively activating/deactivating the detectors as taught by Palmer so that power resources can be saved since all the detectors are not kept on all the time.
Claims 25-28 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim (US 2018/0227051) in view of Gurovich (US 2012/0076509) in further view of O’Brien (US 2015/0244457).
Regarding claim 25, Shim in view of Gurovich teaches the optical wireless communications receiver of claim 22.
Although Shim in view of Gurovich teaches an outer peripheral edge of the device, Shim in view of Gurovich doesn’t teach comprising an optical guide extending around the at least part of the outer edge of the device when the receiver is mounted on the device, the optical guide being configured to receive optical signals and convey at least part of the optical signals along the optical guide to at least one of the receiver elements.  
O’Brien teaches comprising an optical guide (Fig. 2, optical guide comprises structure 10, 8 and 6; Fig. 4, guide 8 receives the signals to output to detectors 54) extending around the at least part of the outer edge of the device when the receiver is mounted on the device (Fig. 4 shows that guide 8 is extended around the edges of 54), the optical guide being configured to receive optical signals and convey at least part of the optical signals along the optical guide to at least one of the receiver elements (paragraph [0039], lines 8-11).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the receiver taught by Shim in view of Gurovich and incorporate the receiver functionality as taught by O’brien in order to provide an apparatus for efficient data communication (O’Brien: paragraph [0006], lines 1-2).
Regarding claim 26, Shim in view of Gurovich in further view of O’Brien teaches the optical wireless communications receiver of claim 25, wherein the optical guide is, comprises or is comprised in an optical concentrator (O’Brien: Fig. 2, concentrator 6).  
Regarding claim 27, Shim in view of Gurovich in further view of O’Brien teaches the optical wireless communications receiver of claim 25, wherein the optical guide comprises an optically active material that comprises a luminescent, fluorescent or scintillating material, fluorophores, Perovskite and/or Quantum dots (O’Brien: paragraph [0042], lines 1-3 and paragraph [0043]).  
Regarding claim 28, Shim in view of Gurovich in further view of O’Brien teaches the optical wireless communications receiver of claim 27, wherein the optically active material is configured to absorb or receive incident opticals signals and re-emit the radiation signals at one or more different wavelengths to the absorbed or received optical signals (O’Brien: paragraph [0033], lines 15-20).  
Regarding claim 34, Shim in view of Gurovich teaches the optical wireless communications receiver of claim 22.
Shim in view of Gurovich doesn’t teach wherein the receiver is configured to harvest or draw power from the one or more optical receiver elements 
O’Brien teaches wherein the receiver is configured to harvest or draw power from the one or more receiver optical elements (paragraph [0055], excess power from the light providing the data is used to power the display…). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the receiver taught by Shim in view of Gurovich and incorporate the receiver functionality as taught by O’Brien in order to provide an apparatus for efficient data communication without having to use too many separate power sources (O’Brien: paragraph [0006], lines 1-2).
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim (US 2018/0227051) in view of Gurovich (US 2012/0076509) in further view of Aoyama (US 2016/0191158).
Regarding claim 29, Shim in view of Gurovich teaches the optical wireless communications receiver of claim 22 wherein Shim teaches the receiver is configured to at least partially or whole cover around an outer peripheral edge at sides of the portable communication device (Fig. 9b, receiver 142 at least partially or wholly covers around an outer peripheral edge of the device 100; paragraph [0188], lines 1-4, the sensor 142 maybe disposed on a side of the terminal 100…) 
Shim in view of Gurovich doesn’t show wherein the receiver is configured to at least partially or wholly cover a plurality of the outer peripheral edges.
Aoyama shows wherein the receiver is configured to at least partially or wholly cover a plurality of sides of the mobile device (Fig. 11B, optical receiver elements Ca distributed around the periphery or edge of receiver 8000 within the device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the design of the device taught by Shim in view of Gurovich and incorporate the placement of the receiver at multiple sides within the device as taught by Aoyama as a matter of design choice in order to improve and increase visible light communication.
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim (US 2018/0227051) in view of Gurovich (US 2012/0076509) in further view of Yokoi (US 2012/0275796).
Regarding claim 31, Shim in view of Gurovich teaches the optical wireless communications receiver of claim 22, wherein the receiver comprises or is configured to communicate with a signal processor (Gurovich: Fig. 1, processor 32).
Shim in view of Gurovich doesn’t explicitly teach wherein the signal processor is configured to combine signals from a plurality of optical receiver elements or groups of optical receiver elements in use.
Yokoi teaches combining received signals in a visible light communication receiver device (Fig. 6, received signals from receiver elements 202; paragraph [0076], demodulator 208 selects a symbol point and outputs data corresponding to the selected symbol point…; paragraph [0080], the demodulator 208 recovers the original data based on the coordinate information…).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the receiver taught by Shim in view of Gurovich and to incorporate the receiver functionality taught by Yokoi in order to recover the original transmitted signals from the transmitter.
Yokoi teaches combining received signals in a visible light communication receiver device (Fig. 6, received signals from receiver elements 202; paragraph [0076], demodulator 208 selects a symbol point and outputs data corresponding to the selected symbol point…; paragraph [0080], the demodulator 208 recovers the original data based on the coordinate information…).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the receiver taught by Shim in view of Gurovich and to incorporate the receiver functionality taught by Yokoi in order to recover the original transmitted signals from the transmitter.
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim (US 2018/0227051) in view of Gurovich (US 2012/0076509) in further view of Karplus (US 10291319).
Regarding claim 38, Shim in view of Gurovich teaches the communications receiver of claim 37.
Shim in view of Gurovich in further view of Yokoi doesn’t teach wherein the signal processor is configured to average, sum, and/or normalize the optical signals from the plurality of receiver elements to produce the aggregated or combined signal.  
Karplus teaches wherein the signal processor is configured to sum the optical signals from the plurality of optical receiver elements to produce the aggregated or combined signal (Col. 17, lines 20-25, sum the output of the detectors 450 and 452…; Col. 19, lines 12-13, sum the signals from detectors 450, 452 and use the combined signal to determine the modulated signal…).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the communications receiver taught by Shim in view of Gurovich and incorporate the signal processor and its functions as taught by Karplus as with this arrangement a sum of signals from the detectors will remain relatively more stable than a signal from only one of the two detectors (Karplus: Col. 17, lines 17-25).
Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim (US 2018/0227051) in view of Gurovich (US 2012/0076509) in further view of Shatz (PRO 62/273276) with PGPUB number US 2017/0193300 shown in Fig. 4.
Regarding claim 43, Shim in view of Gurovich teaches the optical wireless communications receiver of claim 22.
Shim in view of Gurovich doesn’t teach wherein the receiver is comprised in a case or bumper that fits or retro-fits around a perimeter of the portable communications device, on the outer peripheral edge of the portable communications device.
Shatz teaches wherein a receiver (Provisional application: Page 25, Fig. 5.2.1, shown optical receiver) is comprised in a case or bumper that fits or retro-fits around a perimeter of the portable communications device, on the outer peripheral edge of the portable communications device (Provisional application: Section 5.2: paragraph 1, Such a receiver could be incorporated into…an accessory e.g. a smartphone case, that attached to the device and interfaces with it electronically; the receiver is comprised in the smartphone case of Fig. 5.2.1 that fits around the perimeter of the portable device on the outer peripheral edge of the portable device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the wireless communications receiver taught by Shim in view of Gurovich and incorporate the receiver into the smartphone case as taught by Shatz since data can be received at a much higher bit rate than may be possible using the camera of the portable device since there is no requirement to produce video imagery (Shatz: Page 25, Section 5.2, paragraph 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637